Citation Nr: 1528697	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  09-24 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities of the right knee, right ankle, and right foot.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied entitlement to service connection for a back condition, and from a May 2009 rating decision of the VA RO in Oakland, California, which denied entitlement to service connection for a neck condition.  The Oakland VA RO now has jurisdiction over both claims.

In May 2015, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issue of service connection for migraine headaches has been raised by the record in an April 30, 2008 statement of the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Service connection for low back disability

The Veteran contends that his current back disability was caused either directly by an injury during military service or secondarily as a result of the Veteran's service-connected disabilities of the right knee, right ankle, and right foot.  See May 2015 hearing transcript.  He also maintains that his back disability has been aggravated by a need to "favor his right side" in the workplace and to change the way he walks, as a result of the service-connected disabilities of the right, lower extremity.  See May 2015 hearing transcript.

In determining whether VA's duty to assist requires providing a medical examination with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the claimant's service or with another service-connected disability; and (4) whether there is otherwise sufficient competent medical evidence of record to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v.Nicholson, 20 Vet. App. 79, 83 (2006).

In the case at hand, the Veteran has a current low back disability.  A private medical opinion has diagnosed "degenerative disc disease multi-level cervical and lumbar spine, foraminal stenosis of the cervical spine, and spinal instability."  See October 2007 report of Dr. E.L.  Another private treating physician has documented his impression that the Veteran suffers from "lower back pain due to symptomatic spondylolisthesis leading to intermittent radiculitis."  He also notes, "During the examination, the patient has sprain/strain of right sacroiliac joint."  See May 2009 private treatment record of Dr. H.S.  Furthermore, a VA treatment record makes an assessment of "arthritic pain" in the Veteran's back.  See October 2007 VA treatment record.  
It is well-documented that the Veteran was injured as a passenger in an automobile accident in January 1976 during military service in West Germany.  See December 1977 letter of U.S. Army Claims Service, Office of the Judge Advocate General.  The Veteran sustained "facial lacerations and undisplaced cuboid fracture of the right foot and a fracture of the metacarpal of the right hand, for which he was placed in a long leg cast, including the ankle and foot and a cast of the right arm, including the fingers, and a repair of laceration of the chin was accomplished."  See March 1976 service treatment record.  Although service treatment records do not mention a back injury at the time of the accident, the Veteran maintains that he also injured his back in this accident.  See May 2015 hearing transcript.

In addition, there is at least an indication that the Veteran's low back disability may be related to the in-service automobile accident and/or the Veteran's service-connected disabilities of the right knee, ankle, and foot.  The Veteran maintains both that his low back disability was caused by his in-service automobile accident and that his service-connected disabilities of the lower right extremity aggravate his low back disability.  The Veteran is service-connected for residuals of a right-knee strain, post-traumatic arthritis of the right ankle, and residuals of a right-foot fracture.

The Veteran states that he has experienced back pain continually since the automobile accident.  See May 2015 hearing transcript; June 2009 Form 9 appeal.  He also contends that, when doing repetitive work and lifting as a postal employee, he was not lifting properly because of his service-connect right ankle and right knee disabilities.  See May 2015 hearing transcript.

The record contains no expert medical opinion linking the Veteran's current back disability to the automobile accident during service or stating positively that his service-connected disabilities of the lower right extremity caused or aggravated his low back condition.

A private treatment record states that the Veteran's back disability results from a workplace injury of December 2002.  See March 2003 report of Dr. H.S.  The doctor's report does not address whether the Veteran's service-connected disabilities of the right lower extremity caused or aggravated his back injury, either within or outside the workplace.  Specifically, the doctor offers the following opinion: "In terms of the etiology of the patient's injury, certainly the patient has degenerative disc disease, along with anterior displacement of the L5-S1, secondary to bilateral pars defect, which again, is most likely secondary to degenerative in nature.  The patient's job involves a lot of repetitive motion in the spine, and also bending, lifting, twisting, and pivoting on his right leg, contributing to the right adductor muscle sprain.  This kind of job can make one prone to have degenerative osteoarthritic changes in the lumbosacral spine. . . .  Overall, the patient's work could contribute to the patient's symptoms from 12/18/02 through 02/14/03, based upon the patient's history and his previous record."  Id.

Another private treatment record states, "[The Veteran] presented to my office citing years of neck and back pain with a history of an automobile accident while he served in the armed forces in addition to a lower back condition sustained while in the course of his employment for the postal service. "  See October 2007 report of Dr. E.L.  While mentioning the fact of the motor vehicle accident, and a lower back condition that was "sustained in the workplace," the latter medical opinion does not state that the accident caused the Veteran's back disability.  Nor has the doctor stated an opinion that the Veteran needed to favor his right side due to service-connected disabilities while employed by the U.S. Postal Service and that this favoring caused or aggravated his back condition.  In short, it does not address the Veteran's theories of causation and is not a positive nexus opinion.

On this record, the Board finds evidence of a current disability, an injury during service and service-connected disabilities, and a current disability that may be connected to the in-service injury and/or the service-connected disabilities.  Because the Veteran has never been specifically evaluated for a medical opinion as to the etiology of his diagnosed low back condition, there is currently insufficient competent medical evidence of record for the Board to make a decision on the Veteran's claim.  Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between the Veteran's current low back disability and military service is warranted.  See McLendon at 82.

Service connection for neck disability

The Veteran asserts that his neck condition, as with his low back condition discussed above, was incurred in the 1976 automobile accident during military service.  See Veteran's statement of April 2008.  He states, "I feel that the migraines, neck pain and problems I have with my neck are a result of this car accident."  Id.

In the case at hand, the Veteran has a current neck condition.  A private doctor has diagnosed the Veteran with "spinal stenosis at the C5-C6 level with spinal cord impingement" and "degenerative bone erosion at the C5-C7 levels."  See November 2007 report of Dr. E.L.  Another private physician has documented the Veteran's "chronic cervical condition" and notes an MRI showing "DDD at C5, C6, and C7 as well as C2-C3."  See December 2009 private treatment record of Dr. H.S.  Moreover, a VA treatment record of August 2007 notes "mild disc space narrowing at C5-C6 otherwise unremarkable cervical spine for patient's age."

As for the second element of McLendon, it is well-documented that the Veteran sustained multiple injuries in a motor vehicle accident in 1976 during military service.  See March 1976 service treatment record.

The Board also finds an indication that the Veteran's neck condition may be related to his injury during service.  The Veteran has stated, "The impact of accident knocked teeth out; sore all over body including neck.  I couldn't move neck for a few weeks." See Form 9 appeal.   He alleges that has continued to have neck pain since the 1976 accident.  See May 2015 hearing transcript.  The Veteran, while lacking the necessary medical training to determine the etiology of a complex neck condition, is competent to report his past and current symptoms of neck pain.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's credible testimony as to neck pain dating from his in-service automobile accident provides at least an indication that that his current neck condition may be related to an injury during military service.
 
VA's duty to assist claimants includes obtaining a thorough and contemporaneous examination when necessary to reach a decision on the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2014).  Here the record lacks sufficient medical evidence for the Board to reach a decision on the claim.  To date, the Veteran has not been evaluated in order that a medical professional may determine whether his diagnosed neck condition is etiologically related to an injury during military service. 

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to obtain from the Veteran the names and addresses of all medical care providers who have treated him for his disabilities of the low back and neck.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record to ensure that complete records from these facilities are of record.

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his back and neck disabilities.  The Veteran's claims folder must be made available to, and reviewed by, the examiner.

All tests and studies deemed necessary by the examiner should be performed.  The examiner is asked to review the pertinent evidence, including the Veteran's assertions, to provide a current diagnosis, and to specifically address the following:

a. Whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's neck condition and/or back condition are related to his period of military service, to include the automobile accident in 1976.

b. Whether it is at least as likely as not (i.e., 50 percent or greater probability) that each diagnosed back and neck disorder is due to, is caused by, the service-connected disabilities of the Veteran's right knee, right ankle, and right foot.

c. Whether it is at least as likely as not (i.e., 50 percent or greater probability) that each diagnosed back and neck disorder has been aggravated by the service-connected disabilities of the Veteran's right knee, right ankle, and right foot.  Aggravation is when there is a permanent worsening of the condition beyond its natural progression.
 
If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to one or more service-connected disabilities.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner is reminded that an absence of service treatment records corroborating a specific injury to the back or neck cannot be the sole basis for concluding that there is no relationship between a current disability and military service.  See Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007).  Consideration must be given to the severity of the in-service accident, and the Veteran's credible lay statements regarding the pain he experienced in it.

3. After completing the above action and any other development deemed appropriate, the claims must be readjudicated.  If the benefits sought on appeal are not granted, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).






